AO7T2A
(Rev. 8/82)

 

Iu the Anited States District Court
For the Southern District of Georgia
WPaprross Division

ROGER LYNCH, *
*
Plaintiff, * CIVIL ACTION NO.: 5:18-cv-43
ok
Vv. *
*
ANDREW SAUL, Commissioner of Social *
Security, *
*
Defendant. *
ORDER

The Court has conducted an independent and de novo review
of the entire record and concurs with the Magistrate Judge’s
Report and Recommendation, dkt. no. 16. The Court has
additionally considered Plaintiff’s Objections to the Report and
Recommendation, dkt. no. 17. For the reasons set forth below,
the Court OVERRULES Plaintiff’s Objections and ADOPTS the
Magistrate Judge’s Report and Recommendation as the opinion of
the Court.

In his Objections, Plaintiff contends he does not agree
with the Magistrate Judge’s Report and Recommendation or the
Social Security Administration’s decision to deny his
application for disability. Id. at p. 2. Plaintiff asserts he
can say nothing about his condition that has not already been

said or that is not supported by his medical records. Id.

 
AO 72A
(Rev. 8/82)

 

Plaintiff’s Objections, as well as his initial pleadings,
show his dissatisfaction with the Administrative Law Judge’s
(“ALJ”) determination that he is not disabled within the meaning
of the Social Security Act. In addition, it appears Plaintiff
wishes for this Court to re-weigh the evidence presented to the
ALJ, which this Court cannot do. A reviewing court does not
“decide facts anew, reweigh the evidence or substitute” its
judgment for that of the Commissioner. Dyer v. Barnhart, 395
F.3d 1206, 1210 (11th Cir. 2005). Even if the evidence
preponderates against the Commissioner's factual findings, the
court must affirm a decision supported by substantial evidence.
Id. As the Magistrate Judge correctly concluded, substantial
evidence supports the ALJ’s determination that Plaintiff is not
disabled within the meaning of the Social Security Act. Dkt.
No. 16, pp. 6-11.

The Court OVERRULES Plaintiff's Objections and ADOPTS the
Magistrate Judge’s Report and Recommendation as the opinion of
the Court. The Court AFFIRMS the decision of the Commissioner
and DIRECTS the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal.
SO ORDERED, this 1 ay of Loe rleurbey 2019.

~Y

ON. LI GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
S ERN DISTRICT OF GEORGIA

 

 
